Order entered September 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01104-CV

                          IN THE INTEREST OF A.L.S., A CHILD

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 79,649

                                            ORDER
       The trial court is scheduled to conduct a hearing on September 11, 2014 on Becky
Wheeler’s contest to appellant’s affidavit of indigence. On the Court’s own motion, we ORDER
Stacey Landrum, Hunt County District Clerk, to file, on or before September 17, 2014, a
supplemental clerk’s record containing the trial court’s order on the contest.
       We GRANT the motion of Becky Wheeler, Official Court Reporter for the 196th Judicial
District Court of Hunt County, Texas, for an extension of time to file the reporter’s record. The
reporter’s record shall be filed on or before Monday, September 22, 2014.
       The clerk’s record is past due. On the Court’s own motion, we ORDER Stacey Landrum
to file the clerk’s record on or before Monday, September 22, 2014.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to the Presiding Judge of the 196th Judicial District Court of Hunt County, Texas,
Becky Wheeler, Stacey Landrum, appellant, and counsel for appellee.
                                                       /s/   ADA BROWN
                                                             JUSTICE